DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       EDWARD P. CAMPBELL,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1765

                              [ July 13, 2017 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman,
Judge; L.T. Case No. 2012CF001218.

  Edward P. Campbell, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.